        Case 5:20-cv-01091-RAL Document 21 Filed 06/11/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLAUDIA GRIFFIN,                            :
                                            :
                 Plaintiff,                 :
                                            :
       v.                                   :
                                            :           CIVIL ACTION No. 20-01091
ANDREW M. SAUL,                             :
Commissioner of Social Security,            :
                                            :
                 Defendant.                 :
                                            :
                                         ORDER

      AND NOW this 11th day of June, 2020, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Defendant’s Uncontested Motion to Remand (Doc. No. 19) is GRANTED,

            and the matter is REMANDED in accordance with the fourth sentence of 42

            U.S.C. § 405(g) to the Commissioner of Social Security for further proceedings

            consistent with the Memorandum Opinion;

      2. JUDGMENT IS ENTERED by separate document, filed

            contemporaneously. See Shalala v. Schaefer, 509 U.S. 292, 303 (1993);

            Kadelski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      3. The Clerk of Court shall mark this case CLOSED for all purposes including

            statistics.



                                                  _s/Richard A. Lloret_____________
                                                  RICHARD A. LLORET
                                                  U.S. Magistrate Judge
